           Case 1:19-cr-00251-LM Document 40 Filed 02/12/20 Page 1 of 4


                                     ORIGINAL


                    UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF NEW HAMPSHIRE



United States of America

      V.                                      Criminal No. 19-cr-00251-LM

Johnathon Irish




                      SPECIAL VERDICT FORM - FORFEITURE



      We, the jury, return the following special verdicts as to the following properties in

which the government has alleged that the defendant, Johnathan Irish, has an interest:


   1. Was one Sig Sauer 1911,.45 caliber pistol, S/N GS 34120, involved in or used in

      the crime for which defendant was convicted in count one?



              YES     AK                        NO




   2. Was one Zijiang Machinery Co., Model Catamount Fury, 12 gauge shotgun, S/N

      CAT-002586, involved in or used in the crime for which defendant was convicted

      in count one?



              YES     ./ \                      NO




                                                Date'
Case 1:19-cr-00251-LM Document 40 Filed 02/12/20 Page 2 of 4
United States v. Johnathon Irish. Criminal No. 19-cr-251-LM




                                                   ORIGINAL

                                       SPECIAL VERDICT FORM
                                                              19-cr-00251-LM Document 40 Filed 02/12/20 Pag
:19-cr-00251-LM Document 40 Filed 02/12/20 Page
